DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 03/10/2021. In the current amendments, claims 6-8 and 16-18 are cancelled and claims 21-26 are added. Claims 1-5, 9-15, 19-26 are pending and have been examined.
In response to the amendments to the Specification filed on 03/10/2021, the objection to the Specification made in the previous Office Action has been withdrawn.
In response to amendments and remarks filed on 03/10/2021, the 35 U.S.C. 112(b) rejection and 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/400,543 (filed on 09/27/2016), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Key aspects of the claimed invention of each of independent claims 1, 11, and 25 are not disclosed in the provisional application,  
As respective dependent claims further limit each of the independent claims, the dependent claims also do not have adequate support in the disclosure of the provisional application. Accordingly, claims 1-5, 9-15, 19-26 are not entitled to the benefit of the prior application and the effective filing date of the present application is 09/26/2017.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Ngai Zhang (Registration No. 65473), on 03/18/2021.
The Examiner’s Amendment is necessary to ensure the claims have proper antecedent basis in the Specification.
The application has been amended as follows- Claim 25 is amended:
Claim 25 (Currently Amended):
One or more non-transitory storage media comprising instructions that, when executed by one or more processors, cause operations comprising: providing a service platform that enables a developer to obtain training item information for training a machine learning model, the training item .

Allowable Subject Matter
Claims 1-5, 9-15, 19-26 are allowed. These claims are renumbered as claims 1-20 upon allowance.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a method of facilitating development of a machine learning model via a service platform. None of the prior arts, either alone or in combination, teaches the following limitations:
...obtaining, via the service platform, a request for information to train a first machine learning model, the request indicating a requested concept on which the first machine learning model is to be trained; obtaining, via the service platform, input and output information derived from machine learning models, the input and output information comprising (i) first items provided as input to at least one model of the machine learning models, (ii) first prediction outputs derived from the at least one model's processing of the first items, (iii) second items provided as input to at least 



Independent Claim 11 is directed to a system for facilitating development of a machine learning model via a service platform. None of the prior arts, either alone or in combination, teaches the following limitations:
...obtain, via the service platform, a request for information to train a first machine learning model, the request indicating a requested concept on which the first machine learning model is to be trained; obtain, via the service platform, input and output information derived from machine learning models, the input and output information comprising (i) first items provided as input to at least one model of the machine learning models, (ii) first prediction outputs derived from the at least one model's processing of the first items, (iii) second items provided as input to at least 

Independent Claim 25 is directed to one or more storage media for facilitating development of a machine learning model via a service platform. None of the prior arts, either alone or in combination, teaches the following limitations:
...obtaining, via the service platform, input and output information derived from machine learning models, the input and output information comprising (i) first items provided as input to at least one model of the machine learning models, (ii) first prediction outputs derived from the at least one model's 

The closest prior arts of record are the following:
Tan et al. (US 2018/0240011 A1) teaches techniques for training a central/global machine learning model in a distributed machine learning system.
Zarandioon et al. (US 10,726,356 B1) teaches target-variable distribution-based acceptance of machine learning test data sets. 
Gibiansky et al. (US 2016/0110657 A1) teaches selecting a machine learning method and optimizing the parameters that control its behavior.
Chaoji et al. (US 10,380,498 B1) teaches the automated generation of Machine Learning (ML) models. [cited but not relied upon]



.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Y.C./Examiner, Art Unit 2125       

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125